Case: 20-51017     Document: 00515908191         Page: 1     Date Filed: 06/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   June 21, 2021
                                  No. 20-51017
                                                                  Lyle W. Cayce
                                Summary Calendar
                                                                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Michael Anthony Shorter,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:15-CR-22-2


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Michael Anthony Shorter, federal prisoner
   # 77558-380, appeals the district court’s denial of his motion for a sentence
   reduction pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). On appeal, he contends
   that the district court failed to adequately explain its decision denying his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-51017         Document: 00515908191               Page: 2      Date Filed: 06/21/2021




                                           No. 20-51017


   motion for a sentence reduction and that the district court abused its
   discretion in relying on the policy statements set forth in U.S.S.G. § 1B1.13.1
           We review a district court’s decision denying compassionate release
   for an abuse of discretion. United States v. Chambliss, 948 F.3d 691, 693 (5th
   Cir. 2020). A district court may modify a defendant’s sentence after it
   considers the applicable 18 U.S.C. § 3553(a) factors if “extraordinary and
   compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).
   The district court must provide specific reasons for its decision to deny a
   motion for a sentence reduction, Chambliss, 948 F.3d at 693, but the amount
   of explanation needed depends “upon the circumstances of the particular
   case.” Chavez-Meza v. United States, 138 S. Ct. 1959, 1965 (2018). “In some
   cases, it may be sufficient for purposes of appellate review that the judge
   simply relied upon the record, while making clear that he or she has
   considered the parties’ arguments and taken account of the § 3553(a)
   factors.” Id.
           Despite Shorter’s assertions to the contrary, the record reflects that
   the district court gave due consideration to Shorter’s request for
   compassionate release. Its explanation was brief, but the district court
   referenced Shorter’s motion for a sentence reduction, his supplemental brief,
   supplemental documents, and the Government’s response, and the court
   explicitly stated that it took into account the relevant § 3553(a) factors and
   the applicable policy statements before it found that a sentence reduction was
   not warranted. See Chavez-Meza, 138 S. Ct. at 1965. Moreover, because both



           1
            Shorter also insists that the district court failed to address his assertions that he
   demonstrated extraordinary and compelling reasons warranting a sentence reduction, that
   he exhausted his administrative remedies, and that he was not a danger to the community.
   We do not reach these contentions because the district court correctly disposed of the
   motion after considering the § 3553(a) factors.




                                                 2
Case: 20-51017      Document: 00515908191           Page: 3   Date Filed: 06/21/2021




                                     No. 20-51017


   Shorter and the Government presented contentions regarding the sentencing
   factors, the record reflects that the district court considered the § 3553(a)
   factors. See id. at 1968. Shorter might disagree with how the district court
   balanced the § 3553(a) factors, but that is not a basis for determining that the
   district court abused its discretion. See Chambliss, 948 F.3d at 693.
          Shorter is correct that the policy statements and commentary set forth
   in § 1B1.13 are not binding. The district court did not abuse its discretion in
   considering “the applicable policy statements issued by the Sentencing
   Commission” because the court also denied Shorter a sentence reduction
   based on a balancing of the § 3553(a) factors. See United States v. Shkambi,
   993 F.3d 388, 393 (5th Cir. 2021); Chambliss, 948 F.3d at 693.
          Accordingly, the district court’s order is AFFIRMED.




                                          3